DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Even though the claims recite judicial exceptions of mathematical manipulations, these mathematical manipulations have the practical application of correcting crosstalk in the spectral data.

Withdrawn Rejections
The rejections under 35 U.S.C. 112(b) are withdrawn in view of amendments filed to the instant set of claims on 3 September 2021.
The double patenting rejection is withdrawn in view of the Terminal Disclaimer filed on 3 September 2021.

Terminal Disclaimer
The terminal disclaimer filed on 3 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the U.S. Patent No. 9,938,569 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Comments - 35 USC § 112(f) - Means plus function
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module” and “analysis module” in claim 15 and “optical module” throughout the claims.  Figure 2 of the disclosure and the summary of the invention in the specification disclose the structure of the modules.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following rejection is reiterated:
35 U.S.C. 103 Rejection #1:
Claims 1, 3-4, 7, 10-16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bedingham et al. [US PGPUB 2006/0223169 A1; on IDS] in view of Bagwell et al. [Annals of the New York Academy of Sciences, 1993, volume 677, pages 167-184; on IDS] in view of Kurnik et al. [US PGPUB 2009/0035779 A1; on IDS].

Independent claim 7 is drawn to similar subject matter as claim 1, except the method of claim 7 is drawn to a multiplex nucleic acid amplification method.
Independent claims 13-15 are drawn to similar subject matter as claims 1 and 8, except claims 13-15 are drawn to devices (rather than methods) with a motor to rotate a disk with process chambers.  The device also contains a plurality of optical modules, 
	Independent claims 16 and 18 are drawn to similar subject matter as claim 1 and 8, with the additional limitation that the amplification is PCR.
	Dependent claim 3 requires the amplification to use a plurality of optical modules each associated with a different channel for optical detection of different fluorescent dyes.
	The document of Bedingham et al. studies a multiplex fluorescence detection device having removable optical modules [title].  The abstract of Bedingham et al. teaches that real-time PCR is used as a technique for amplification.  Paragraph 8 of Bedingham et al. teaches that optical modules are used to interrogate dyes in multiple, parallel reactions at different wavelengths.  Paragraph 9 of Bedingham et al. teaches that optical modules may be optically coupled to a single detector by a multi-legged optical bundle.  Paragraph 9 of Bedingham et al. teaches that the optical components in each optical module may be selected to maximize sensitivity and minimize the amount of spectral crosstalk.  Paragraph 10 of Bedingham et al. teaches that the device comprises a motor to rotate a disk having a plurality of process chambers each holding a respective sample and a plurality of fluorescent dyes, a plurality of optical modules, and a housing having a plurality of locations adapted to receive the optical modules.  Paragraph 11 of Bedingham et al. teaches that the detection device is coupled to a data acquisition device wherein the detection device comprises a motor to rotate a disk having a plurality of process chambers each holding a respective sample and a plurality of fluorescent dyes, a plurality of optical modules, and a housing having a plurality of 
Paragraph 10 of Bedingham et al. teaches that the device comprises a motor to rotate a disk having a plurality of process chambers each holding a respective sample and a plurality of fluorescent dyes, a plurality of optical modules, and a housing having a plurality of locations adapted to receive the optical modules.  Figure 2 on page 170 of Bagwell et al. illustrates compensating for a plurality of colors.  Figure 19 and paragraph 149 of Bedingham et al. teaches an amplification curve representing growth of the nucleic acid over integration periods.  The distance between each peak in the plot of Figure 19 of Bedingham et al. is interpreted to be a threshold distance between spectral neighbors for the channel used to detect amplification data due to the detection probe and peak fluorescence.
	Bedingham et al. does not teach obtaining crosstalk correction values from amplification data.  Bedingham et al. does not teach applying a crosstalk correction value to amplification data.  Bedingham et al. does not teach the crosstalk correction algorithm.
	The document of Bagwell et al. studies fluorescence spectral overlap compensation for any number of flow cytometry parameters [title].  The first four lines on page 168 of Bagwell et al. teach that a single matrix of crossover coefficients is used to compensate for any number of fluorescence parameters.  Figure 2 and equations 3-4 
	Bedingham et al. and Bagwell et al. do not teach all of the mathematical manipulations recited in the claims to correct the spectral data for crosstalk.  Bagwell et al. does not apply the mathematical relations to PCR.
	The document of Kurnik et al. studies systems and methods for determining crosstalk coefficients in PCR and other data sets [title].  The equations in paragraph 58 of Kurnik et al. (equations 11 and 12 of Kurnik et al.) teach subtracting the product of a crosstalk correction coefficient and amplification data from the spectral neighbor.  Paragraph 50 of Kurnik et al. defines f1 and f2 as measured signals and a12 is the crosstalk from channel 2 to channel 1.  Absent a limiting description of “nearest neighbor” in the specification, the term “nearest neighbor” is broadly interpreted such that f1 and f2 in paragraphs 50 and 58 of Kurnik et al. represent signals from nearest spectral neighbors.
 
	With regard to claim 4, paragraph 115 of Bedingham et al. teaches device calibration.



	With regard to claim 12, paragraph 8 of Bedingham et al. teaches that optical modules are used to interrogate dyes in multiple, parallel reactions at different wavelengths.  Each of the optical modules includes an optical channel having a light source selected for a different one of the dyes and a lens to capture fluorescent light emitted from the disk.  

	It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the nucleic acid amplification methods and devices that minimize crosstalk of Bedingham et al. by use of the mathematical algorithms that corrects for crosstalk between channels of Bagwell et al. wherein the motivation would have been that the mathematical equations of Bagwell et al. provide a more accurate algorithm for correcting for accounting for spectral crosstalk between channels [Figure 2 and equations 3-4 of Bagwell et al.].
	It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the nucleic acid amplification methods and devices that minimize crosstalk of Bedingham et al. and the mathematical relations of Bagwell et al. 

Response to arguments:
Applicant's arguments filed 3 September 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach nearest spectral neighbors.  This argument is not persuasive because, absent a limiting description of “nearest neighbor” in the specification, the term “nearest neighbor” is broadly interpreted such that f1 and f2 in paragraphs 50 and 58 of Kurnik et al. represent signals from nearest spectral neighbors.
While applicant argues that the prior art does not teach limitations of claim 2, it is noted that claim 2 is not rejected in this Office action.

The following rejection is reiterated:
35 U.S.C. 103 Rejection #2:
s 5-6 and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bedingham et al. in view of Bagwell et al. in view of Kurnik et al. as applied to claims 1, 3-4, 7, 10-16, and 18 above, in further view of Leong [US PGPUB 2008/0154512 A1; on IDS].
Claims 5 and 8-9 are further limiting comprising subtracting a background signal from the amplification data detected by the probe to obtain a background-corrected signal for the probe.  The claims comprise calculating a ratio of a signal for the spectral neighbor to the background-corrected signal for the probe for each of a plurality of selected interrogation periods.  The claims comprise averaging the calculated ratios across the plurality of selected interrogation periods.  The claims comprise identifying the average of the calculated ratios as the crosstalk correction value of the probe.
Claim 6 is further limiting wherein the selected interrogation periods comprise interrogation periods selected from amplification periods occurring after a threshold cycle Ct.
The documents of Bedingham et al., Bagwell et al., and Kurnik et al. make obvious methods and devices for nucleic acid amplification that correct for crosstalk, as discussed above.  Equations 5-7 on page 171 of Bagwell et al. teach ratios and averages of components of signals of crosstalk correction values resulting from measured signals.  
Bedingham et al., Bagwell et al., and Kurnik et al. do not teach the background correction and Ct techniques recited in the claims.
The document of Leong studies systems and methods for baselining and real-time PCR data analysis [title].  The abstract of Leong teaches determining baselines of t.  Paragraph 98 of Leong teaches intersection of data with a Ct threshold.  Paragraph 98 of Leong teaches average baseline variation across samples.
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the nucleic acid amplification methods and devices that minimize crosstalk of Bedingham et al. and the mathematical algorithms that corrects for crosstalk between channels of Bagwell et al. and Kurnik et al. by use of the background correction and Ct analysis of Leong wherein the motivation would have been that these mathematical techniques correct for inaccuracies such as noise [abstract].

Response to arguments:
Applicant has no arguments specific to Leong in the Remarks.

Allowable Subject Matter
Claims 2 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 17 are free of the prior art because the prior art does not teach or suggest the scanning channels limitation in conjunction with determining crosstalk correction values on channels not configured to detect amplification.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        2 January 2022